Case 1:20-cv-00944-PLM-RSK ECF No. 7, PagelD.104 Filed 11/05/20 Page 1 of 3

FILED -GR

UNITED STATES DISTRICT COURT November 5, 2020 10:31 AM
WESTERN DISTRICT OF MICHIGAN Ue Bite oor
SOUTHERN DIVISION WESTERN DISTRICT OF MICHIGAN
BY__tp_ SCANNED BY: “TR 1))/$/ 2
CLARENCE OTWORTH, Case No. 1:20-cv-944
Plaintiff,
Vv. PAUL LEWIS MALONEY
U.S. District Judge
GRETCHEN WHITMER,
Defendant,

'

 

REQUEST TO CLERK FOR ENTRY OF DEFAULT
The Plaintiff requests the clerk for the United States District Court, Western District
of Michigan, Southern Division, to enter the Defendant’s default in the above
entitled action. The Defendant has failed to appear or otherwise answer the

complaint, and is therefore in default as set out in the accompanying affidavit.

Were lB

Clarence Otworth

187 East Daniels Road
Twin Lake, MI 49457
(231) 292-1205

Page 1
Case 1:20-cv-00944-PLM-RSK ECF No. 7, PagelD.105 Filed 11/05/20 Page 2 of 3

AFFIDAVIT OF DEFAULT IN SUPPORT OF REQUEST FOR ENTRY OF
DEFAULT.
State of Michigan

)

) SS
County of Muskegon __)
Clarence Otworth being duly sworn deposes and says;
1, That he is the Plaintiff's attorney of record and has personal knowledge of
the facts set forth in this affidavit.
2. That the Plaintiff, on the 28" day of September, 2020, filed his complaint
against the Defendant.
3. That the Defendant was served with a copy of the summons and the
Plaintiff's complaint, on the 9" day of October, 2020.
4. That more than 20 days have elapsed since the Defendant was served with
the summons and complaint.
5. That the Defendant has failed to answer or otherwise defend as to the
Plaintiff's complaint, or serve a copy of any answer or other defense which it might
have had, upon Clarence Otworth, attorney of record for the plaintiff.
6. That this affidavit is executed in accordance with Rule No. 55(a) of the
Federal Rules of Civil Procedure, for the purpose of enabling the Plaintiff to obtain

try of default against the Defendant.
an entry of default against the Defendan ence CDE

Plaintiff's Attorney of Record

Paged
Case 1:20-cv-00944-PLM-RSK ECF No. 7, PagelD.106 Filed 11/05/20 Page 3 of 3

GRAND RAPIDS MI 493
3 NOV 2020 PM3 L ~~

 

DELI cE OF Tle ERK
Vite d STATES 57iv'or CoO

Tq PEJEMAL Bobedvoe
HE MicHIAN STheex Kho

Cky
d khnds, UE 4IS6 Z, FM NP pif geghelpy ley

45503-235

 

FOREVER / USA
